Appellant was convicted of unlawfully carrying a pistol, and his punishment assessed at thirty days confinement in the county jail.
The Assistant Attorney General moves to dismiss the appeal, there being no recognizance in the record, and it not affirmatively appearing by the record that appellant is in jail. The record must disclose that a recognizance has been given, or that the appellant is in jail and has been continuously confined therein, to confer jurisdiction on this court. McHenry v. State, 42 Tex.Crim. Rep.; Harris v. State, 2 Texas Crim. App., 134; Brinson v. State, 68 Tex.Crim. Rep., 150 S.W. Rep., 776, and cases collated under art. 918 of Vernon's Crim. Proc.
The appeal is dismissed.
Dismissed.
DAVIDSON, JUDGE, not present at consultation.
                          ON REHEARING.                       February 16, 1916.